OPINION — AG — ** DEFINITIONS — ELIGIBILITY ** A JUDGE (UNDER THE AGE OF SIXTH FIVE) WHO WILL HAVE SERVED TWENTY(20) YEARS AS JUDGE WITHIN THE MEANING OF THE SO CALLED SUPERNUMERARY JUDGE LAW AT THE TERMINATION OF THE CURRENT TERM OF OFFICE, BUT WHO WILL NOT HAVE COMPLETED TWENTY(20) YEARS OF SUCH SERVICE AT A TIME TWELVE MONTHS PRIOR TO THE END OF SUCH TERM OF OFFICE WILL NOT BE ELIGIBLE TO BECOME A SUPERNUMERARY JUDGE. IN OTHER WORDS, THE FULL TWENTY(20) YEARS OF SERVICE OF A JUDGE UNDER THE AGE OF 65 YEARS, SUCH AS THE ONE INVOLVED IN YOUR QUESTION, MUST HAVE ACCOMPLISHED AT THE TIME OF THE FILING OF THE DECLARATION OF ELECTION TO BECOME A SUPERNUMERARY JUDGE. CITE: 20 O.S. 922 [20-922] (JAMES P. GARRETT)